— Application for permission to proceed as a poor person and for assignment of counsel, treated as an application, pursuant to CPLR 5704 (subd [a]), to review an order of Supreme Court at Special Term, which denied an application for an order to show cause to commence a proceeding against respondents pursuant to CPLR article 78. Application denied (see Matter of King v Gregorie, 90 AD2d 922, mot for lv to app dsmd 58 NY2d 822). Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.